 

[tlogo.jpg]

 



 

Party A: Mr. Zhu Xiaojun

 

Party B: CHINA HGS REAL ESTATE, INC. (“The Company”)

 

Subject: Extension of shareholder’s loan 

 

On June 28, 2011, the Company entered into a one-year loan agreement (“USD Loan
Agreement”) with Mr. Xiaojun Zhu, pursuant to which the Company borrowed
$1,810,000 from Mr. Xiaojun Zhu to make a capital injection into Shaanxi
Guangsha Investment and Development Group Co., Ltd “Shaanxi HGS”), the Company’s
subsidiary. The interest rate for the loan was 4% per annum.  On July 19, 2012,
Mr. Zhu Xiaojun and the Company agreed to extend the term of loan for an
additional one year period, or until June 28, 2013with the same interest term.  

 

As of July 19th , 2013, the Company and Mr Zhu Xiaojun agreed to extend the term
of the loan for an additional one year with the same interest term .

 

This loan agreement has two copies, each party has one copy.

 

Signed by    /s/Zhu Xiaojun  

Mr. Zhu Xiaojun

 

Sealed by

CHINA HGS REAL ESTATE, INC

 

Signed on July 19, 2013

 

 

 

